Citation Nr: 0313938	
Decision Date: 06/25/03    Archive Date: 06/30/03

DOCKET NO.  00-02 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut



THE ISSUES

1.  Entitlement to an increased evaluation for a low back 
disability, rated as 30 percent disabling, effective from 
March 21, 1995, to January 13, 1998.

2.  Entitlement to an increased evaluation for a low back 
disability, rated as 50 percent disabling, effective from 
January 13, 1998, to April 2, 1998.

3.  Entitlement to an increased evaluation for a low back 
disability, rated as 60 percent disabling, effective as of 
April 2, 1998.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from October 1968 to September 
1970.

This appeal came to the Board of Veterans' Appeals (Board) 
from January 1996 and later RO decisions, that increased the 
evaluations for the low back disability from 20 to 
30 percent, effective from March 21, 1995; and from 30 to 
50 percent, effective from January 13, 1998.  In March 2001, 
the Board remanded the case to the RO for additional 
development.

A January 2003 RO rating decision increased the evaluation 
for the low back disability from 50 to 60 percent, effective 
from April 2, 1998.  This decision also granted a total 
rating for compensation purposes based on unemployability, 
effective from April 2, 1998.  Inasmuch as a higher 
evaluation is potentially available, and the issue of an 
increased evaluation for the low back disability was already 
in appellate status at the time of the January 2003 RO rating 
decision, the Board will consider entitlement to an increased 
evaluation for the low back disability for the entire period.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).


REMAND

In a written argument dated in May 2003, the representative 
disagrees with the effective dates used for the higher 
ratings for the low back disability in the January 2003 RO 
rating decision.  That disagreement in writing constitutes a 
notice of disagreement with respect to the March 21, 1995, 
effective date of the first increase.  38 C.F.R. §§ 20.201 
and 20.300 (2002).  A review of the record indicates that 
this issue has not been made the subject of a statement of 
the case, and it should be.  Manlincon v. West, 12 Vet. App. 
238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995).  The 
Board may not address this issue until the veteran has been 
sent a statement of the case and submits a substantive 
appeal.  38 C.F.R. § 20.200 (2002); Smallwood v. Brown, 10 
Vet. App. 93, 97 (1997).  The effective dates of the 
intermediate increases (to 50 percent effective January 13, 
1998, and to 60 percent (and a total rating) effective April 
2, 1998, are already before the Board because the ratings 
assigned both before and after the date of increase are on 
appeal.

In the March 2001 remand, the Board notified the RO that the 
record raised the issue of entitlement to higher ratings for 
the low back disability on an extraschedular basis under the 
provisions of 38 C.F.R. § 3.321(b)(1) (2002).  The RO was 
asked to specifically consider entitlement to higher ratings 
for the low back disability under this regulation, but did 
not do so.  The United States Court of Appeals for Veterans 
Claims (Court) has held that a remand by the Court or the 
Board confers on the veteran, as a matter of law, the right 
to compliance with the remand orders.  Stegall v. West, 11 
Vet. App. 268 (1998).

In view of the above, the case is REMANDED to the RO for the 
following actions:


1.  The RO should send the veteran and 
his representative a statement of the 
case on the issue of entitlement to an 
effective date earlier than March 21, 
1995, for the initial increase 
(30 percent) for the low back disability.  
They should be advised of the need to 
submit a substantive appeal (VA Form 9 or 
equivalent) to perfect the appeal of that 
issue.


2.  The RO should adjudicate the 
veteran's entitlement to an 
extraschedular rating prior to April 2, 
1998.  This review should reflect 
consideration of the provisions of 
38 C.F.R. § 3.321(b)(1).

3.  If action remains adverse to the 
veteran after completion of the action 
noted in paragraph 2, he and his 
representative should be sent an 
appropriate supplemental statement of the 
case.  They should be afforded the 
opportunity to respond to the 
supplemental statement of the case before 
the file is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




